Exhibit 10.1

 

The Marcus Corporation

Non-Employee Director Compensation Plan

Effective July 23, 2014

 

1. Annual cash retainer: $15,000       2. Yearly annual meeting stock grant
retainer (common shares) 753 Shares       3. Annual FYE restricted stock grant
(common shares): 1,250 Shares   Vesting to occur upon the earlier of (i) 100%
upon normal retirement from the Board or (ii) 50% upon the third anniversary of
the grant date while still serving on the Board and the remaining 50% upon the
fifth anniversary of the grant date while still serving on the Board         4.
Board meeting attendance cash fee:

$3,500 

      5. Non-qualified stock option grant (common shares): Initial: 1,000 Shares
  Fair market value exercise price (closing sale price) Annual FYE: 1,000 Shares
  Fully vested and immediately exercisable at grant date         6. Committee
chairperson meeting attendance cash fee: Audit: $2,000     Other: $1,500      
7. Committee member meeting attendance cash fee: Audit: $1,500     Other: $1,250
      8. Reimbursement of out-of-pocket expenses: Yes

 

 



 